Exhibit 10.1
November 13, 2008
Mr. Richard M. Smith


         
 
  Re:   BioScrip, Inc. and Subsidiaries

Dear Rick:
     BioScrip, Inc., a Delaware corporation (the “Company”), is pleased to offer
you employment as the Company’s President and Chief Operating Officer, according
to the terms and subject to the conditions set forth below. The terms and
conditions of your employment would be as follows:

     
1. POSITION AND DUTIES:
  President and Chief Operating Officer (“COO”) based in Elmsford, New York.
 
   
 
  You would report primarily to, and would have such duties as assigned to you
from time to time by the Company’s Chief Executive Officer or as directed by
Board of Directors. You will be provided with full authority to act as the
Company’s COO and take all actions as are necessary to fulfill your position,
and all employees at the Company, other than the Chief Executive Officer, the
General Counsel, the Chief Financial Officer and each of their respective direct
and indirect reports, shall report directly or indirectly to you. You
acknowledge and understand that you are an employee at will.
 
   
2. BASE COMPENSATION:
  Your annual base salary would be $475,000 payable bi-weekly or at such other
times as other employees of the Company are paid. You would be reviewed annually
according to company practice.
 
   
3. PARTICIPATION IN HEALTH
   
    AND OTHER BENEFIT PLANS:
  During your employment with the Company, you would be permitted, if and to the
extent eligible, to participate in all employee benefit plans, policies and
practices now or hereafter maintained by or on behalf of the Company and its
subsidiary and affiliate corporations, commensurate with your position and level
of individual contribution, at the Company’s discretion. The Company may
terminate or amend any such plans or coverage so as to eliminate, reduce or
otherwise change any benefit payable there under.
 
   
4. BONUS:
  You would be eligible to participate in BioScrip’s Management Short-term Cash
Bonus Program as long you remain continuously employed with BioScrip through the
last date of the fiscal year on which a bonus is based.

 



--------------------------------------------------------------------------------



 



Mr. Richard M. Smith
November 13, 2008
Page 2

     
 
   
 
  Your target bonus would be at level of 50% of your base salary in 2009, which
would be based on individual targets recommended by the Chief Executive Officer
and approved by the Board of Directors. Any bonus, if payable, shall be paid as
and when bonuses are paid to management generally, but in any event, no later
than 30 days after the completion of the Company’s prior year audit.
 
   
5. EXPENSES:
  Subject to such policies as may from time to time be established by the
Company’s management, the Company would pay or reimburse you for all reasonable
and necessary expenses actually incurred or paid by you during your employment
upon submission and approval of expense statements, vouchers or other reasonable
supporting information in accordance with the then customary practices of the
Company. If a business expense reimbursement is not exempt from Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), any reimbursement in
one calendar year shall not affect the amount that may be reimbursed in any
other calendar year and a reimbursement (or right thereto) may not be exchanged
or liquidated for another benefit or payment. Any business expense
reimbursements subject to Section 409A of the Code shall be made no later than
the end of the calendar year following the calendar year in which such business
expense is incurred by the Executive.
 
   
6. EQUITY COMPENSATION:
  You would be granted (i) 105,000 stock options which would be awarded at the
current market price on the date your employment commenced, and (ii) 120,000
performance shares having the financial performance measurements and time
measurements as are set forth in the performance share certificate accompanying
this document. As a consequence of having received these sign on grants, you
will not be eligible to receive ling-term incentive compensation awards until
the management grant in 2010; provided, however, that the Company’s Board or its
Management Development and Compensation Committee (the “Committee”) may, in its
sole and absolute discretion, award a grant to you in 2009.
 
   
7. VACATION:
  You would initially be entitled to four weeks (20 business days) vacation per
year during the term of your employment.

 



--------------------------------------------------------------------------------



 



Mr. Richard M. Smith
November 13, 2008
Page 3

     
 
   
8. SEVERANCE:
  You would be entitled to two years of severance under the terms of a Severance
Agreement attached hereto.
 
   
9. RELOCATION AND LEGAL REVIEW
  Beginning May 15, 2009, the Company will reimburse you for three months of
temporary housing expenses, not to exceed $2,500 per month, exclusive of meals
and transportation. You would also be entitled to reimbursement of up to $30,000
towards the cost of relocating your principal residence to the New York
tri-state area. In order to facilitate your home search, the Company would pay
for two round trip coach airfares for your spouse or partner. The Company would
also reimburse you for up to $12,500 towards legal expenses in connection with
the review of these documents.
 
   
10. FEDERAL IMMIGRATION LAW:
  For purposes of federal immigration law, you would be required to provide to
the Company documentary evidence of your identity and eligibility for employment
in the United States. Such documentation must be provided to us within three (3)
business days of your commencement date, or our employment relationship with you
may be terminated.
 
   
11. RESTRICTIVE COVENANT:
  As a condition to your employment with the Company, you will be obligated to
enter into a restrictive covenant agreement between you and the Company,
covering, among other things, non-competition provisions, non-solicitation
provisions, and the protection of the Company’s trade secrets. That agreement is
attached.
 
   
12. OTHER TERMS:
  Your employment and restrictive covenants would include customary and usual
terms, provisions, conditions and representations as are found in the Company’s
similar arrangements with its employees.
 
   
13. INDEMNITY:
  You will be provided indemnity to the fullest extent permitted under the
Company’s certificate of corporation, bylaws or any other organizational
document or to the maximum extent provided by Delaware law. The Company will
provide you with usual and customary directors and officers liability insurance.
 
   
14. CORPORATE APPROVAL:
  The Company’s Management Development and Compensation Committee has approved
the material terms of this employment offer.

 



--------------------------------------------------------------------------------



 



Mr. Richard M. Smith
November 13, 2008
Page 4
     This offer supersedes all prior offers, both verbal and written. Please
call me to discuss any questions or comments that you may have regarding these
terms. Please return your paperwork by mail or fax to:
BioScrip, Inc.
Attn: Barry A. Posner
100 Clearbrook Road
Elmsford, NY 10523
Fax: 914-460-1670
We are very pleased at the prospect of you joining our team!

                  Sincerely yours,
 
                BIOSCRIP, INC.
 
           
 
  By:        
 
     
 
   

 



--------------------------------------------------------------------------------



 



RESTRICTIVE COVENANTS
(Attachment to Offer Letter of Richard M. Smith)
     Covenant Against Competition; Other Covenants. You acknowledge that (i) the
principal business of the Company (for purposes of these restrictive covenants,
the “Company” shall include its subsidiaries and affiliates (as that term is
defined in Rule 12-b2 of the Securities Exchange Act of 1934, as amended from
time to time)) is the provision of a broad range of prescription products and
services designed to promote the cost-effective delivery of pharmacy benefits,
including pharmacy benefit management services, claims processing, the
purchasing of pharmaceutical products on behalf of pharmacy networks and long
term care facilities (including assisted living facilities and nursing homes),
specialty pharmaceutical programs and mail order pharmacy services, including
the dispensing of prescription pharmaceutical products, and the sale and
distribution, on a retail and wholesale basis, of OTC’s, vitamins, supplements,
herbals and other goods typically offered for sale through a retail, mail order
or internet on-line pharmacy (such business, and any and all other businesses
that after the date hereof, and from time to time during the Term, become
material with respect to the Company’s then-overall business, herein being
collectively referred to as the “Business”); (ii) the Company is dependent on
the efforts of a certain limited number of persons who have developed, or will
be responsible for developing the Company’s Business; (iii) is national in
scope; (iv) your work for the Company will give you access to the confidential
affairs and proprietary information of the Company; (v) your covenants and
agreements contained in these Restrictive Covenants are essential to the
business and goodwill of the Company; and (vi) the Company would not have
offered you employment but for the covenants and agreements set forth herein.
Accordingly, you covenant and agree that:
          (a) At any time during your employment with the Company and ending two
years following termination of your employment with the Company(irrespective of
the reason for such termination) or (ii) payment of any severance, whichever
occurs last, you shall not engage, directly or indirectly, in sales or marketing
or otherwise assist any company or other business entity (which includes,
without limitation, owning, managing, operating, controlling, being employed by,
giving financial assistance to, participating in or being connected in any
material way with any person or entity other than the Company), engaged in
(i) the Business or (ii) any material component of the Business; provided,
however, that the Executive’s ownership as a passive investor of less than two
percent (2%) of the issued and outstanding stock of a publicly held corporation
shall not be deemed to constitute competition. Notwithstanding the foregoing,
commencing 18 months after the termination of your employment, you may elect to
forego continued severance at which time you will be released from your
obligations under this Section (a)
          (b) During and after the period during which you are employed, you
shall keep secret and retain in strictest confidence, and shall not use for your
benefit or the benefit of others, except in connection with the Business and
affairs of the Company and its affiliates, all confidential matters relating to
the Company’s Business

 



--------------------------------------------------------------------------------



 



and the business of any of its affiliates and to the Company and any of its
affiliates, learned by you heretofore or hereafter directly or indirectly from
the Company or any of its affiliates (the “Confidential Company Information”),
including, without limitation, information with respect to (i) the strategic
plans, budgets, forecasts, intended expansions of product, service, or
geographic markets of the Company and its affiliates, (ii) sales figures,
contracts, agreements, and undertakings with or with respect to customers,
(iii) profit or loss figures, and (iv) customers, clients, suppliers, sources of
supply and customer lists, and shall not disclose such Confidential Company
Information to anyone outside of the Company except with the Company’s express
written consent and except for Confidential Company Information which is at the
time of receipt or thereafter becomes publicly known through no wrongful act of
you or is received from a third party not under an obligation to keep such
information confidential and without breach of these Restrictive Covenants or
the Agreement. Notwithstanding the foregoing, this section (b) shall not apply
to the extent that you are acting to the extent necessary to comply with legal
process; provided that in the event that you are subpoenaed to testify or to
produce any information or documents before any court, administrative agency or
other tribunal relating to any aspect pertaining to the Company, you shall
immediately notify the Company thereof.
          (c) During the period commencing on the date hereof and ending twelve
months following the date upon which you shall cease to be an employee of the
Company or its affiliates, you shall not, without the Company’s prior written
consent, directly or indirectly, (i) solicit or encourage to leave the
employment or other service of the Company or any of its affiliates, any
employee or independent contractor thereof or hire (on your behalf or any other
person or entity) any employee or independent contractor who has left the
employment or other service of the Company or any of its affiliates within one
year of the termination of such employee’s or independent contractor’s
employment or other service with the Company and its affiliates, or
(ii) solicit, contact, market to, work for, or assist others in soliciting any
customer or client of the Company with whom the Company was in contact with or
was providing goods and services to at the time of your termination of
employment with the Company. During such period, you will not, whether for your
own account or for the account of any other person, firm, corporation or other
business organization, intentionally interfere with the Company’s or any of its
affiliates’ relationship with, or endeavor to entice away from the Company or
any of its affiliates, any person who during the Term is or was a customer or
client of the Company or any of its affiliates.
          (d) All memoranda, notes, lists, records, property and any other
tangible product and documents (and all copies thereof) made, produced or
compiled by you or made available to you concerning the Business of the Company
and its affiliates shall be the Company’s property and shall be delivered to the
Company at any time on request. Rights and Remedies upon Breach of Restrictive
Covenants.

 



--------------------------------------------------------------------------------



 



          (a) You acknowledge and agree that any breach by him of any of the
provisions of sections (a) through (d) above (the “Restrictive Covenants”) would
result in irreparable injury and damage for which money damages would not
provide an adequate remedy. Therefore, if you breach, or threaten to commit a
breach of, any of the Restrictive Covenants, the Company and its affiliates
shall have the following rights and remedies, each of which rights and remedies
shall be independent of the other and severally enforceable, and all of which
rights and remedies shall be in addition to, and not in lieu of, any other
rights and remedies available to the Company and its affiliates under law or in
equity (including, without limitation, the recovery of damages):
          (b) The right and remedy to have the Restrictive Covenants
specifically enforced (without posting bond and without the need to prove
damages) by any court having equity jurisdiction, including, without limitation,
the right to an entry against you of restraining orders and injunctions
(preliminary, mandatory, temporary and permanent) against violations, threatened
or actual, and whether or not then continuing, of such covenants. (c) The right
and remedy to require you to account for and pay over to the Company and its
affiliates all compensation, profits, monies, accruals, increments or other
benefits (collectively, “Benefits”) derived or received by you as the result of
any transactions constituting a breach of the Restrictive Covenants, and you
shall account for and pay over such Benefits to the Company and, if applicable,
its affected affiliates.
          (d) You agree that in any action seeking specific performance or other
equitable relief, you will not assert or contend that any of the provisions of
these Restrictive Covenants are unreasonable or otherwise unenforceable. The
existence of any claim or cause of action by you, whether predicated on the
Agreement or otherwise, shall not constitute a defense to the enforcement of the
Restrictive Covenants.
Agreed to and accepted by:

     
 
Richard M. Smith
   

 